Boise, J.
The question is, should this court, on such a showing, set aside the judgment of the Circuit Court of Josephine County, in the case at law between Snyder and Yannoy, and decree a collection of the note.
A Court of Chancery may, on a proper case made, showing fraud, accident, surprise or mistake, interfere and set aside a judgment of a court at law. But there must be a specific fraud, accident, mistake or surprise stated in the bill with sufficient clearness, to show in what the fraud, accident, surprise or mistake consists. In this case, the only thing specifically alleged is, that there was a receipt given by Hyland to Yannoy against this note, admitted to the jury in evidence, by which the plaintiff was injured.
Now, this receipt would not have been proper evidence to defeat Snyder in that case, unless Hyland was first proved to be the agent of Snyder, at the time the receipt was given, with authority to execute the same in discharge of the note. If such receipt was improperly received in evidence by the court in that case, Snyder had his remedy by objecting to *346the admission of such evidence. Such not having been done, we are to presume the court that tried the cause had proper authority for admitting the receipt.
It seems, therefore, that so far as the proceedings of Hyland and Vannoy were concerned in settling and compromising this note, they were all before the court that tried the suit, that resulted in the judgment which is here sought to be set aside.
The matter of whether Hyland was the agent of Snyder, having authority to give this receipt, was an issue tried in that case, and the jury found for Vannoy; if that verdict was against the evidence, then Snyder should have sought to set it aside in that court. All the facts seem to have been fairly before that court; and it would seem, that if that court committed any error in admitting the receipt, the remedy was by excepting to the ruling of the court in that respect, and bringing that judgment here on a writ of error to be reversed. That not having been done, I think a Court of Chancery cannot go behind such laches to open a judgment in a ease like this.
Judgment affirmed.